DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2017/0033275).
With respect to claim 1, Choi et al. discloses a vibration generating device (Fig 1A) for non-acoustic applications, comprising: a piezoelectric element (item 10); a diaphragm (item 13) attached to the piezoelectric element on a first side in a first direction (Fig 1A); and a first frame body (items 50-52) provided along an outer peripheral portion of the diaphragm to transmit vibration of the diaphragm to a vibration object member (Fig 1B), wherein the first frame body is connectable to the vibration object member in such a manner that the first frame body, the diaphragm and the vibration object member form an enclosed space (Fig 1A), wherein a space is secured entirely between the diaphragm and the vibration object member surrounded by the first frame body (Figs 1 and 3, wherein the frame member shown in figure 3 completely surrounds the space shown in figure 1).
With respect to claim 2, Choi et al. discloses the vibration generating device according to claim 1, wherein the first frame body is provided along an outer peripheral portion on a surface at a second side of the diaphragm opposite to the first side in the first direction and is connected to the vibration object member on the second side in the first direction (Fig 1A).
With respect to claim 3, Choi et al. discloses the vibration generating device according to claim 2, further comprising a second frame body (item 40) provided along an outer peripheral portion on the surface of the diaphragm on the first side in the first direction (Fig 1A).
With respect to claim 8, Choi et al. discloses the vibration generating device according to claim 1, wherein the piezoelectric element has a bimorph structure or a unimorph structure (Figs 1B and 2).
With respect to claim 9, Choi et al. discloses an electronic equipment comprising: a vibration generating device according to claim 1; a vibration object member; and an electronic circuit (item 70) for driving the vibration generating device (Fig 1A).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Nakao (US 2019/0074426).
With respect to claim 4, Choi et al. discloses the vibration generating device according to claim 1, further comprising a joining member (items 51-52) provided between the first frame body and the vibration object member (Fig 1A).
Choi et al. does not disclose that the joining member includes a viscoelastic body.
Nakao teaches a piezoelectric vibration generating device in which the joining member includes a viscoelastic body (Paragraph 39).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the material of the joining member of Nakao with the device of Choi et al. for the benefit of using readily available bonding materials (Paragraph 39 of Nakao) and as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
With respect to claim 5, the combination of Choi et al. and Nakao discloses the vibration generating device according to claim 4. Choi et al. discloses that the joining member includes a substrate layer (item 50) and joining layers (items 51-52) on both sides of the substrate layer in the first direction (Fig 1). Nakao discloses that the joining layers are made of a viscoelastic body (Paragraph 39)
With respect to claim 6, the combination of Choi et al. and Nakao discloses the vibration generating device according to claim 4. Nakao discloses that the joining member (item 17a) is larger than the first frame body (item 13) in a cross-sectional shape obtained by cutting along a plane having a normal vector in the first direction (Fig 1).
With respect to claim 7, Choi et al. discloses the vibration generating device according to claim 1, further comprising a vibration transmitting member (item 60) provided in the enclosed space, and coming into contact with the diaphragm and the vibration object member in the first direction (Fig 1A).
Choi et al. does not disclose that the vibration transmitting member includes at least one of a rubber material, a resin material and a silicone material.
Nakao teaches a piezoelectric vibration generating device in which the vibration transmitting member (items 15 and 17b) includes at least one of a rubber material, a resin material and a silicone material (Paragraph 39).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the material of the vibration transmitting member of Nakao with the device of Choi et al. for the benefit of using readily available bonding materials (Paragraph 39 of Nakao) and as it has been held that the selection of a material based on an art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. in view of Takahashi et al. (US 2010/0165794).
With respect to claim 10, Choi et al. discloses the electronic equipment according to claim 9.
Choi et al. does not disclose that the vibration object member is a display panel.
Takahashi et al. teaches a piezoelectric vibration generating member in which the vibration object member is a display panel (Paragraph 6).
.
Response to Arguments
Applicant's arguments filed 2 August 2021 have been fully considered but they are not persuasive. 
Applicant argues that Choi et al. does not disclose that a space is secured entirely between the diaphragm and the vibration object member surrounded by the first frame body, arguing that the frame portions shown in figure 4 of Choi et al. are spaced apart and therefore do not entirely enclose the space. However, the embodiment shown in figure 3 shows the frame member as continuous, and therefore the space shown in figure 1 is entirely enclosed by the frame member show in figure 3. 
Applicant also argues that the presence of the dot in Choi et al. results in the space not being secured entirely between the diaphragm and the vibration objection member. However, this language does not exclude the presence of other components within the space, and is therefore not persuasive. 
Applicant also makes an argument related to obviousness in the rejection of claim 1.However, claim 1 is rejected under 35 USC 102, therefore arguments related to obviousness are not relevant to the rejection under 35 USC 102.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837